Exhibit 10.2

 

RESTATED CONSULTING SERVICES AGREEMENT

 

This Restated Consulting Services Agreement (the “Agreement”) is entered into on
August 20, 2018 and effective as of April 29, 2018 (the “Effective Date”), by
and among Wize Pharma Ltd. (Registration Number 520033259), a limited liability
company operating under the laws of Israel with offices at Hanagar 24, PO Box
6653 Hod Hasharon, Israel (the “Company”) and N. Danenberg Holdings (2000) Ltd.
(Registration Number 512950981), a limited liability company operating under the
laws of Israel having its principal place of business at Borochov 4, Hod-
Hasharon, (the “Consulting Company”) through Noam Danenberg I.D. 27868272, an
individual residing at Borochov 4, Hod Hasharon (“Mr. Danenberg”). The Company,
Consultant and Mr. Danenberg are hereinafter referred to collectively as the
“parties” and individually as a “party”.

 

R E C I T A L S:

 

WHEREAS, the parties wish to restate their engagement according to the service
agreement between them dated September 30, 2015 (the “Prior Agreement”) subject
to and in accordance with the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto intending to be legally bound hereby agree as follows:

 

1.The Provision of the Services.

 

1.1The Company hereby extends the engagement of the Consulting Company to
provide the Services (as defined below) through Mr. Danenberg exclusively, and
the Consulting Company and Mr. Danenberg hereby agree to continue providing the
Services to the Company through Mr. Danenberg exclusively, as described in this
Agreement.

 

In this regard, the Consulting Company through Mr. Danenberg exclusively shall
provide the Company and any of its Affiliates with services typically performed
by a Chief Operating Officer, including general strategic consulting services,
as required in the field of business development and raising funds, all as shall
be required from time to time by the Company (the “Consulting Services” or the
“Services”).

 

While acting as a representative of Consulting Company, Mr. Danenberg shall
report to and receive instructions from the Company’s Chief Executive Officer or
such other person designated by the Board of Directors of the Company from time
to time.

 

The Services shall be performed by Mr. Danenberg primarily from the Company’s
Israeli offices, however, Mr. Danenberg acknowledges that the Services may
require international and local travel from time to time.

 

1.2Mr. Danenberg shall devote his best abilities and best efforts to the
performance of the Services under this Agreement (in accordance with the hours
of service mentioned in Section 1.3) and provide the Services in a skillful,
loyal and professional manner in accordance with generally accepted professional
practices that are standard within the industry for top quality providers of
similar services.

 



 

 

 

1.3The exact working days on which Mr. Danenberg shall provide the Services
shall be coordinated and agreed to in advance between the parties based on the
Company’s needs and the scope of the Services, provided, however, that Mr.
Danenberg shall not devote less than 80% of his working time (based on an
average assessment of 33 weekly hours) to the performance of the Services.
Notwithstanding the preceding sentences of this Section 1.3, and subject to any
vacation or sick day policies of the Consulting Company, in the event Mr.
Danenberg is not available to provide the Consulting Services during 18 vacation
days per year and/or during 18 sick leave per year, any such absences will not
constitute a breach of this Section 1.3, provided, however, that any such
absences shall be coordinated in advance (with the exception of a medical
emergency) between the parties. It is hereby clarified that any absence days due
to sickness shall not require any medical certificate.

 

1.4Mr. Danenberg shall ensure that the Services are provided in accordance with
the provisions of any applicable laws and in a customary manner similar to the
provision of consulting services in the industry.

 

2.Representation and Warranties of the Consulting Company and Mr. Danenberg.

 

Each of the Consulting Company and Mr. Danenberg (the “Consulting Parties”)
hereby represents and warrants, jointly and severally that:

 

2.1The Consulting Company is an Israeli company wholly owned and controlled by
Mr. Danenberg and during the Term of Engagement (as defined below) there shall
not be any change in the ownership and control of the Consulting Company.

 

2.2The Consulting Parties have the full power and authority to enter into this
Agreement and to assume all of the obligations pursuant hereto. The obligations
of the Consulting Parties under this Agreement are legal, valid and binding
obligations and the execution of this Agreement and the performance of the
Services hereunder by each will not conflict with, or result of any breach
under, any other agreement or contract to which either is a party. The execution
of the Agreement does not conflict with the organizational documents of the
Consulting Company. No approval, authorization, notice to or consent of any
other party is required in connection with the Consulting Parties’ execution of
this Agreement.

 

2.3Mr. Danenberg has the requisite qualifications, knowledge and experience to
render the Services (as defined herein) and fulfill the obligations set forth in
this Agreement.

 

2.4In the provision of the Services, Mr. Danenberg undertakes to follow the
Company’s procedures and/or policies as established or amended from time to time
by the Company, including relating to computers and e-mail uses attached hereto
as Appendix A.

 

2.5Mr. Danenberg shall provide reports to the Company as required from time to
time, in response to the Company’s demands and shall provide additional reports
on his own initiative relating to his ongoing activities with respect to the
provision of the Services and addressing any difficulties or challenges that
occur or are expected to occur during the provision of the Services and other
information of any kind which, in the circumstances of the case, should be
brought before the Company.

 

2.6The Consulting Company is not a manpower company and it has, and will have
throughout the Term of Engagement (as defined below), all approvals, permits,
insurances and licenses required (if at all) pursuant to applicable legislation
to provide the Services in accordance with this Agreement.

 

2.7The Consulting Company complies with the legal bookkeeping requirements under
all applicable laws. The Consulting Company shall be properly registered at the
authorities of Income Tax, Value Added Tax and National Insurance throughout the
Term of Engagement.

 



 2 

 

 

3.Loyalty and prohibition of conflict of interests.

 

3.1During the Term of Engagement, the Consulting Parties shall refrain from any
action that constitutes a conflict of interest in the provision of Services. The
Consulting Parties shall not compete with Parent and/or Company in the field of
ophthalmology at any time during the Term of Engagement or for a period of 6
months following the Term of Engagement.

 

3.2In addition, the Consulting Parties shall not accept, directly or indirectly,
any payment or any benefit, directly or indirectly, from anyone who exists,
maintains or wishes to maintain contact with them, due to the Consulting
Parties’ provision of the Services to the Company and/or from whoever exists,
maintains or wishes to maintain business relations with the Company, during the
Term of Engagement. In the event that either of the Consulting Parties breach
this Section 3.2, without derogating from any of the Company’s right by law or
contract, such benefit or payment shall become the sole property of the Company
and/or the Company may set-off such amount from any sums due to the Consulting
Company.

 

3.3The Consulting Parties undertake to notify the Company immediately and
without delay regarding any matter or subject in respect of which it or Mr.
Danenberg has a personal interest and/or which has the potential of creating a
conflict of interest with respect to the provision of the Services. Moreover,
upon execution of this Agreement, the Consulting Parties represent that each of
them does not have any matter that may constitute a conflict of interest with
the services of Mr. Danenberg to the Company.

 

3.4The Consulting Parties undertake to fulfill the responsibilities described in
this Agreement and to assist the Company, the Affiliates and to make Mr.
Danenberg available, even following the termination of its relations with the
Company, for any reason, in any matter which the Company may reasonably request
his assistance, including for the purpose of providing any information relating
to the Services or actions taken by Mr. Danenberg and including in the framework
of disputes (including legal or quasi-legal proceedings). If the Company
requires Mr. Danenberg’s services after the termination of the Services, for any
reason, the Company shall reimburse Consulting Company for its expenses in
connection with performing the provisions of this Section 3.4.

 

4.Reserved

 

5.Term of Engagement.

 

5.1The engagement of the Consulting Parties under the Prior Agreement commenced
on April 29, 2015 (such date, the “Commencement Date”). This Agreement is
effective as of April 29, 2018 (the “Effective Date”). For avoidance of any
doubt, the Prior Agreement was in effect between the period as of April 1, 2015
and until April 28, 2018.

 

The term of engagement shall continue in effect from the Effective Date and end
on the third anniversary of the Effective Date (the “Term of Engagement”). The
engagement according to this Agreement may be terminated only after the Term of
Engagement by either party subject to the delivery of a prior written notice by
the terminating party of 120 days (the “Notice Period”). It is hereby clarified
and agreed that in case that the engagement is terminated by the Company, other
than for Cause, the Consulting Company shall be entitled to the Service Fees and
all other entitlements (including bonuses as detailed in the Agreement) until
the completion of the Term.

 



 3 

 

 

5.2Notwithstanding the foregoing, the Consultant Company may terminate the
engagement for “Good Reason” in the event the Company breaches this Agreement
which shall include any (i) reduction in the Service Fees, bonus or benefits,
(ii) any assignment to the Consulting Company and/or Mr. Danenberg of duties
materially inconsistent with the Consulting Services, (iii) resignation of Mr.
Danenberg due to sickness that would entitle him to severance pay in accordance
with Section 6 to the Severance Pay Law should he was employed by the Company,
(iv) a material adverse change in the reporting structure applicable to
Consulting Company and/or Mr. Danenberg without their consent, such that the
title or position of the person or entity to whom the Consulting Company and/or
Mr. Danenberg report is materially reduced from the prior title or position
resulting in a material reduction in status or position to the Consulting
Company and/or Mr. Danenberg; (v) any material diminution in the Consulting
Company’s and/or Mr. Danenberg’s duties, responsibilities or authority, which
remains uncured for a period of more than thirty (30) days after written notice
of such breach and the Consulting Company’s and/or Mr. Danenberg’s intention to
terminate the engagement for “Good Reason” if such breach is not remedied or
(vi) any other circumstance that entitles employees to resign under Section
11(a) of Severance Pay Law should Mr. Danenberg was an employee of the Company
which remains uncured for a period of more than thirty (30) days after written
notice of such breach and the Consulting Company’s and/or Mr. Danenberg’s
intention to terminate the engagement for “Good Reason” if such breach is not
remedied. If the Consulting Company terminates the engagement as provided
herein, then such termination shall be effective immediately without any need to
provide a prior notice. Additionally, in case of termination for “Good Reason”
the Consulting Company shall be entitled to the Service Fees and all other
entitlements (including bonuses as detailed in the Agreement) until the
completion of the Term.

 

5.3Notwithstanding the foregoing, the Company may, at any time following the
Effective Date, terminate this Agreement for Cause immediately by provision of a
written notice, (and without the prior written notice referred to above or any
payment regarding prior written notice), in which case the termination date of
this Agreement shall be the effective date of such notice of immediate
termination. For purposes of this Agreement, “Cause” shall mean any of the
following circumstances:

 

5.3.1Commission of a felonious crime related to the provision of the Services,
breach of trust, willful misconduct or gross negligence in the performance of
any of the Consulting Company’s or Mr. Danenberg’s duties to the Company or
Company’s parent (the “Parent”) which creates or has the potential to create a
material adverse effect on the business, reputation or financial condition of
the Company, its funds, property, assets, employees, or customers; or

 

5.3.2An injunction of receivership and/or dismantling and/or bankruptcy,
temporary or permanent, has been issued against Mr. Danenberg or the Consulting
Company (as relevant), and/or a creditor settlement request or any similar
injunction has been filed against Mr. Danenberg or the Consulting Company; or

 



 4 

 

 

5.3.3Mr. Danenberg ceases to be a controlling shareholder1 of the Consulting
Company or

 

5.3.4Other circumstances that would potentially result in Mr. Danenberg’s being
denied severance pay under applicable law, if Mr. Danenberg were an employee of
the Company and any of the Affililiates; or

 

5.3.5Either the Consulting Company and/or Mr. Danenberg is in breach of their
respective obligations regarding confidentiality, non-competition,
non-solicitation and intellectual property, as described in this Agreement.

 

5.4The Consulting Parties undertake that immediately upon the termination of its
engagement with the Company hereunder, for any reason, Consulting Company and
Mr. Danenberg shall act as follows:

 

5.4.1To promptly deliver and/or return to the Company all the documents,
letters, notes, reports and other papers in Consulting Company’s or Mr.
Danenberg’s possession and relating to the Services and the fulfillment of its
duties, as well as any equipment and/or other property belonging to the Company
which was placed at Consulting Company’s or Mr. Danenberg’s disposal; and

 

5.4.2To promptly delete any information relating to the Company or its business
from Consulting Company’s or Mr. Danenberg’s personal computer, if any; and

 

5.4.3To promptly coordinate the termination of the provision of the Services,
and to transfer in an orderly fashion and in accordance with Company procedures
and in accordance with the timetable reasonably determined by the Company, to
cooperate in transferring all documents and information and all matters with
which he dealt during the provisions of the Services to whomever and/or whatever
entity the Company instructs, all in a manner reasonably satisfactory to the
Company.

 

6.Compensation.

 

6.1Service Fees: In consideration for the performance of the Consulting Services
in accordance with this Agreement, the Company shall pay to the Consulting
Company a total monthly payment as set forth on Appendix A (the “Service Fees”).
The Company shall pay the Consulting Company the Service Fees on the 10th
business day of each month in arrears following the Company’s receipt of the tax
invoice from the Consulting Company. The Consulting Company will provide the
Company with a proper tax invoice together with a monthly hour log no later than
the 5th day of each calendar month in respect of the previous month.

 

6.2The Consulting Company is the sole employer of Mr. Danenberg and, in such
capacity, the Consulting Company solely shall bear sole responsibility for the
payment of Mr. Danenberg’s salary, social and/or other rights as an employee
under any law and/or under any agreement and/or collective and/or other
arrangement. The Consulting Company undertakes to duly and timely compensate Mr.
Danenberg, at its sole expense, a salary and all other payments and benefits
required under applicable law, including wages, annual vacation pay,
convalescence, advance notice fees social benefits and severance pay. The
Consulting Company shall be responsible for the timely payment of all taxes and
all other statutory deductions as Mr. Danenberg’s sole employer, including
income taxes, national insurance and employee’s part of the pension arrangement.
The Consulting Company and Mr. Danenberg are independent consultants and not
employed by the Company.

 



 

1 For purposes of this Agreement, “controlling shareholder” shall mean the power
to direct the management and policies of a company whether through the ownership
of voting securities, by contract, or otherwise.

 



 5 

 

 

6.3Reimbursement of General Expenses: In addition to the Service Fees, the
Company will reimburse Consulting Company for all reasonable business expenses
exclusively and properly incurred by it or by Mr. Danenberg relating directly to
performance of the Services in accordance with this Agreement as set forth on
Appendix A, including those expenses related to Internet, the use of a mobile
phone, indemnification coverage, reimbursement of other business expenses,
professional training and professional literature. The Consulting Company shall
also be entitled to reimbursement for reasonable expenses for business related
vehicle expenses of Mr. Danenberg up to a gross monthly amount as set forth on
Appendix A. Reimbursement of such expenses is subject to and conditional upon
(i) Mr. Danenberg’s providing the Company with all expenses report and receipts
or other supporting documents as the Company may reasonably require in respect
of those expenses, (ii) approval of such report by the Company’s Chief Financial
Officer or anyone on his behalf and (iii) the Company’s policy for reimbursement
of business expenses for strategic consultants (including regarding the expenses
amount and payment dates), as such policy may be amended from time to time.

 

6.4Expenses related to vehicles: Pursuant to the Company’s compensation policy,
the Consulting Company shall also be entitled to reimbursement for reasonable
expenses for business related vehicle expenses of Mr. Danenberg up to a gross
monthly amount as set forth on Appendix A.

 

6.5Updating the Service Fees subject to meeting objectives: The Service Fees may
be adjusted upward at the discretion of the Compensation Committee of Parent.

 

Notwithstanding the foregoing, the Service Fees shall be increased by 10%, upon
completion of the uplisting of the Parent on, NYSE American, The Nasdaq Global
Select Market, The Nasdaq Global Market, The Nasdaq Capital Market or The New
York Stock Exchange, Inc.

 

In addition to the above, the Service Fees shall be increased by an additional
10% upon completion of the Phase IV study randomized, double-masked study of
LO2A versus Alcon’s Systane® Ultra UD, an over-the-counter lubricant eye drop
product used to relieve dry and irritated eyes which is intended to evaluate the
safety and efficacy of LO2A for symptomatic improvement of DES in 60 adult
patients with Sjögren’s.

 

In addition to the above, the Service Fees shall be increased by NIS 10,000 upon
each final closing of a financing of the Parent or the Company during the course
of the engagement of the Consulting Company in which the Company raises and
actually receives an aggregate amount of USD $4,000,000. For removal of doubt,
it is hereby clarified that the financing amounts mentioned above shall exclude
any finder’s fees, closing costs, legal and accounting fees, etc. and such costs
will not be deemed to be deducted from the financing amounts received in the
framework of a financing round when determining the amounts actually received by
the Company for purposes of calculating fee increases due to be paid to the
Consulting Company under this Section.

 



 6 

 

 

The increased Service Fees as described in this Section 6.5 shall be referred as
the Service Fees for all purpose and intent.

 

For avoidance of any doubt, the increases under this Section 6.5 shall refer to
the Service Fees as shall be updated from time to time immediately prior to each
increase.

 

6.6Transaction Grant: In addition to the above, the Consulting Company will be
entitled to 1% of the gross value proceeds (including without limitation cash,
stocks, options, compensation, deferred compensation, etc.) received by the
Company and/or a Wize Party’s consummation of a Material Transaction during the
Employment Period. “Material Transaction” means (i) the sale of a Wize Party,
(ii) the sale of all or substantially all of the assets of a Wize Party, (iii) a
stock purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another entity whereby such other entity acquires more than
the 50% of the outstanding capital of a Wize Party, (iv) a debt or equity
financing transaction consummated by a Wize Party that is deemed to be a
Material Transaction by the Parent’s Board of Directors, (v) a licensing
agreement between a Wize Party and a third party or (vi) any other transaction
deemed to be a Material Transaction by the Parent’s Board of Directors (each a
“Transaction Grant” and collectively, the “Transaction Grants”) in its sole
discretion. “Wize Party” means the Company, the Parent or an entity that is
wholly or partially owned by the Company or the Parent.

 

The Transaction Grant shall be paid to the Consulting Company 10 days following
the receipt of the total net proceeds (whether paid in cash or cash equivalent)
to be received by the Company or anyone on its behalf in connection with a
Material Transaction.

 

6.7Reserved.

 

6.8Annual Bonus

 

The Consulting Company may receive an annual cash bonus at the discretion the
Board.

 

6.9Directors and Officers Insurance: The Company and the Parent will provide
coverage for the Consulting Company and Mr. Danenberg under any Directors and
Officers insurance coverage the Company made available to executive officers of
the Company and the Parent. In addition, the Company shall indemnify Consulting
Company and Mr. Danenberg in advance as customary at the Company and subject to
the Company’s Article of Association and the applicable law. The Company shall
maintain such Directors and Officers insurance coverage with the same terms and
conditions for a period of 7 years after the termination of engagement,
including in case of a merger or a change of control, per the Consulting
Company’s request.

 

6.10For the avoidance of doubt, it is hereby clarified that the Service Fees and
the explicit additional benefits described herein represent the total
consideration for Services, and the Consulting Company and/or Mr. Danenberg
shall not be entitled to any additional consideration, benefit or right of any
kind. It is hereby agreed that Value Added Tax shall be added to all amounts
mentioned in Section 6.

 

6.11Any tax liability in connection with the compensation or benefits according
to this Agreement shall be borne solely by the Consulting Company. The Company
shall withhold any amounts from payments made to Consulting Company under this
Agreement to the extent necessary to comply with any law of the State of Israel,
including deduction of tax at source, unless Consulting Company presents thereto
the appropriate approvals exempting the Company from so doing.

 



 7 

 

 

6.12Notwithstanding the above, Section 6 shall be subject to the provisions of
the compensation policy for remuneration of the Company officers, as shall be
applicable and amended from time to time.

 

6.13Clawback Rights The Service Fees, the Transaction Grant and any additional
stock based compensation (collectively, the “Clawback Benefits”) shall be
subject to “Clawback Rights” as follows: during the Engagement Period and for a
period of three (3) years thereafter, if there is a restatement of any financial
results from which any Clawback Benefits to the Consulting Company shall have
been determined, the Consulting Company agrees to repay any amounts which were
determined by reference to any Company financial results which were later
restated (as defined below), to the extent the Clawback Benefits amounts paid
exceed the Clawback Benefits amounts that would have been paid, based on the
restatement of the Company’s financial information. All Clawback Benefits
amounts resulting from such restated financial results shall be retroactively
adjusted by the Compensation Committee to take into account the restated
results, and any excess portion of the Clawback Benefits resulting from such
restated results shall be immediately surrendered to the Company and if not so
surrendered within ninety (90) days of the revised calculation being provided to
the Executive by the Compensation Committee following a publicly announced
restatement, the Company shall have the right to take any and all action to
effectuate such adjustment. The calculation of the revised Clawback Benefits
amount shall be determined by the Compensation Committee in good faith and in
accordance with applicable law, rules and regulations. All determinations by the
Compensation Committee with respect to the Clawback Rights shall be final and
binding on the Company and the Consulting Company. The Clawback Rights shall
terminate following a Change of Control, subject to applicable law, rules and
regulations. For purposes of this Section 6.14, a restatement of financial
results that requires a repayment of a portion of the Clawback Benefits amounts
shall mean a restatement resulting from material non-compliance of the Company
with any financial reporting requirement under the federal securities laws and
shall not include a restatement of financial results resulting from subsequent
changes in accounting pronouncements or requirements which were not in effect on
the date the financial statements were originally prepared (“Restatements”). The
parties acknowledge it is their intention that the foregoing Clawback Rights as
relates to Restatements conform in all respects to the provisions of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (“Dodd-Frank
Act”) and require recovery of all “incentive-based” compensation, pursuant to
the provisions of the Dodd-Frank Act and any and all rules and regulations
promulgated thereunder from time to time in effect. Accordingly, the terms and
provisions of this Agreement shall be deemed automatically amended from time to
time to assure compliance with the Dodd-Frank Act and such rules and regulations
as hereafter may be adopted and in effect.

 

7.Indemnification. The Consulting Company will take all necessary precautions to
prevent injury to any persons or damage to property in performing the Services
under this Agreement, and will defend, indemnify, and hold the Company and the
Affiliates, successors, employees, agents and directors harmless against all
claims, losses, liabilities, costs, damages, and expenses (including reasonable
attorneys’ fees) resulting from any act, omission or negligence on Consulting
Company’s or Mr. Danenberg’s part in the performance or failure to perform the
scope of work under this Agreement.

 



 8 

 

 

8.Confidentiality, Non-Competition, Intellectual Property and IP Assignment

 

8.1Contemporaneously with the execution of this Agreement the Consulting Company
and Mr. Danenberg shall sign the Non-Disclosure, Non-Competition, Intellectual
Property and IP Assignment Agreement (the “Non-Disclosure and Non-Competition
Agreement”) in favor of the Company and any subsidiary and the Parent, attached
hereto as Appendix C.

 

8.2It is acknowledged and agreed that the terms and conditions of this Agreement
have been determined in part, inter alia, in consideration of this and the
Consulting Company and Mr. Danenberg undertakings under Appendix C and
constitute sufficient consideration for the Consulting Company and Mr.
Danenberg’s obligations hereunder and thereunder.

 

9.Independent Consulting Company Relationship.

 

9.1Each of the Consulting Company and Mr. Danenberg acknowledges that the terms
of this Agreement and the relationship between the parties were explained to Mr.
Danenberg and Mr. Danenberg communicated that he fully understands the Agreement
and the relationship. The Company would like to engage the services of Mr.
Danenberg and the Company has offered and is willing to engage Mr. Danenberg as
an employee of the Company, while Mr. Danenberg has specifically requested that
the Company engages him as an external independent contractor through Consulting
Company, for his own financial and other considerations and the Company desires
to receive Services from Mr. Danenberg.

 

Each of the Consulting Company and Mr. Danenberg hereby declares and undertakes
that its relationship with the Company will be that of an independent consultant
and nothing in this Agreement should be construed to create a partnership, joint
venture, or employer-employee relationship between the Company and Consulting
Company and/or Mr. Danenberg.

 

9.2Consulting Company hereby declares and undertakes that it or Mr. Danenberg is
not the agent of Company and each of them (Mr. Danenberg or the Consulting
Company) is not authorized to make any representation, contract, or commitment
on behalf of the Company without prior explicit written approval from the
Company.

 

9.3Consulting Company has the sole and complete liability for Mr. Danenberg
engagement with the Company as his sole employer in any aspect whatsoever
including, inter alia, obligations such as payment of taxes, National Insurance,
disability, salary, pension arrangement, social benefits, severance pay,
disability insurance and other contributions based on fees paid to Mr.
Danenberg. The Company will be entitled to demand evidence from the Consulting
Company for such payments. The Consulting Company hereby declares that it has,
is and will continue to (a) pay during the Term of this Agreement to Mr.
Danenberg all payments, including without limitation, salary, social benefits,
as the sole employer of Mr. Danenberg, (b) have a professional liability
insurance that covers, inter alia, all services that shall be provided by the
Consulting Company through Mr. Danenberg according to this Agreement, omission
or negligence on Consulting Company’s or Mr. Danenberg’s part in the performance
or failure to perform the scope of work under this Agreement and the Consulting
Company has been and is in compliance with all applicable labor law with respect
thereto.

 

9.4Consulting Company agrees that it and/or Mr. Danenberg will not be entitled
to any right or benefit from the Company that derives from employer-employee, or
to any right or benefit that the Company may make available to its employees,
such as manager insurance/pension fund/group insurance, profit sharing or
retirement benefits.

 

9.5Consulting Company will be solely responsible for all tax returns and
payments required to be filed with or made to any tax authority with respect to
Consulting Company’s performance of the Services by Mr. Danenberg and receipt of
fees under this Agreement. Because Consulting Company is an independent
contractor, the Company will not withhold or make payments for National
Insurance Institute or obtain worker’s compensation insurance on Consulting
Company’s behalf.

 



 9 

 

 

9.6Consulting Company and Mr. Danenberg, jointly and severally, will indemnify
and hold Company harmless from and against all direct damages, liabilities,
losses, penalties, fines, expenses and costs (including reasonable fees and
expenses of attorneys and other professionals) arising out of or relating to any
obligation imposed by law on Company to pay any withholding taxes (including
penalties and interest, and the Company shall be entitled to require Consulting
Company to produce evidence of effecting the payments as aforesaid), social
security, health insurance or disability insurance or similar items in
connection with compensation received by Consulting Company pursuant to this
Agreement.

 

9.7Consulting Company and Mr. Danenberg undertake that they or anyone on their
behalf shall not claim, demand, sue or bring any cause of action against the
Company in connection with alleged employer-employee relations between each of
them and the Company, and if it or any one on its behalf or third party does so,
it shall indemnify the Company upon its first demand for any expense that may be
occasioned to it in respect of, or in connection with, a claim as aforesaid,
including expenses of attorneys and other professionals.

 

9.8If, for any reason whatsoever a competent authority, including a judicial
body or government authority, determines that the Consulting Company or Mr.
Danenberg is the Company’s employee and thus entitled to the benefits of an
employee, the following provisions shall apply:

 

9.8.1In lieu of the consideration that was paid to the Consulting Company from
the commencement of this Agreement, the Consulting Company or Mr. Danenberg
shall be deemed only entitled to gross consideration equal to 50% of the
consideration paid under this Agreement (the “Adjusted Consideration”) from the
date of the commencement of this Agreement. Such Adjusted Consideration reflects
the salary as if Mr. Danenberg were and an employee without the additional
Company’s cost that was taken into account in order to calculate the
compensation as described above (such additional Company’s cost includes without
limitation fringe benefits as severance pay, vacation pay, sick leave, social
arrangement, travel expenses and payment of national insurance that have been
paid by the Company to the Consulting Company through the compensation during
the consulting period).

 

9.8.2The Consulting Company undertakes to immediately repay to the Company any
amount paid from the Commencement Date in excess of the Adjusted Consideration
(the “Surplus Sum”), such being linked to the Israeli consumer price index (the
base index – the index known on the date of each payment made under this
Agreement; the new index – the index known on the date of actual refund by the
Consulting Company).

 

9.8.3The Company will be entitled to set off the said Surplus Sum (or any part
of it) against the sum that is owed to the Consulting Company in accordance with
this Agreement, or in accordance with a competent authority’s decision, and this
without derogating from the rights of the Company to receive the Surplus Sum.

 

9.9The Consulting Parties acknowledge that the Company is entering into this
Agreement based, among other things, on the representations and agreements as
stated in this Section 9 and the Company relies on their accuracy and
completeness and the Consulting Parties’ good faith in providing them and that
the compensation according to this Agreement already includes the entire cost of
the wage for which Mr. Danenberg was employed as a salaried employee of the
Company, including salary, social benefits, severance pay, vacation pay, annual
leave.

 



 10 

 

 

10.General Provisions

 

10.1Unless explicitly stated otherwise in this Agreement, the Consulting Parties
shall bear all tax liabilities for any payment and or benefit of any kind given
by the Company.

 

10.2The Company may deduct from any amount it is required to pay to the
Consulting Parties hereunder any debt owed to the Company by either Consulting
Party.

 

10.3In case any one or more of the provisions contained in this Agreement shall,
for any reason, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect the other
provisions of this Agreement, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein. If
moreover, any one or more of the provisions contained in this Agreement shall
for any reason be held to be excessively broad as to duration, geographical
scope, activity or subject, it shall be construed by limiting and reducing it,
so as to be enforceable to the extent compatible with the applicable law as it
shall then appear.

 

10.4This Agreement shall be governed by and constructed in accordance with the
laws of the State of Israel. The parties hereby expressly consent to the
exclusive jurisdiction of the court located in Tel-Aviv, Israel, and all
disputes or claims arising out of or related to this Agreement shall be
exclusively resolved by the courts located in Tel-Aviv, Israel.

 

10.5This Agreement may not be assigned by the Consulting Parties without the
Company’s prior and written consent, and any such attempted assignment shall be
void and of no effect.

 

10.6No waiver by a party of any breach of this Agreement shall be a waiver of
any preceding or succeeding breach. No waiver by a party of any right under this
Agreement shall be construed as a waiver of any other right .

 

10.7This Agreement is the final, complete and exclusive agreement of the parties
with respect to the subject matter hereof and supersedes and merges all prior
discussions between the parties. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the party to be charged.

 

 

[Signature page follows]

 

 11 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.

 

IN WITNESS WHEREOF THE PARTIES HAVE SET THEIR HANDS HERETO AS OF THE DATE FIRST
WRITTEN ABOVE:

 

COMPANY:                 WIZE PHARMA LTD.                 Signature:  /s/ Yossi
Keret   Signature:  /s/ Or Eisenberg Name: Yossi Keret   Name: Or Eisenberg
Title: Director   Title: Director

 

WIZE PHARMA, INC., only with       respect to Sections 6.5, 6.6 and 6.13        
        Signature: /s/ Yossi Keret   Signature:  /s/ Or Eisenberg Name: Yossi
Keret   Name: Or Eisenberg Title: Director   Title: Director

 

CONSULTING PARTIES:         N. DANENBERG HOLDINGS (2000) LTD.         Signature:
/s/ Noam Danenberg   Name: Noam Danenberg   Title:           Signature: /s/ Noam
Danenberg   Name: Noam Danenberg, in his     Individual capacity  

 

 12 

 

 

Appendix A

Compensation and Other Benefits

 

Consulting Parties

N. Danenberg Holdings (2000) LTD.

Noam Danenberg

Address of Consulting Parties

Consulting Company: Borochov 4, Hod- Hasharon, Israel

Mr. Danenberg: Borochov 4, Hod- Hasharon, Israel

Position COO (as described in the Agreement) Appointment percent 80% position
(full time) Commencement Date April 29, 2018 Service Fee 40,000 NIS, which shall
be increased As described in the Agreement. Bonuses As described in the
Agreement. General Expenses 5,000 NIS Car Allowance 4,500 NIS (instead of
statutory travel expenses from home to the office and back) Notice Period

120 days

 

 13 

 

 

Appendix B

Company policy regarding use of computer systems, internet browsing and company
email

 

1. It is strictly forbidden to make use of the Company’s 2 computers, internet
browsing or Company email for any purposes which are illegal, inappropriate or
unsuitable, including accessing inappropriate or unsuitable websites (such as
pornographic websites). It is additionally forbidden to install any programs on
the Company’s computer systems, or make use of any such system to transfer
materials unrelated to work or detrimental to the Company, its clients,
employees, consultants or any other third party. Misuse of the Company’s
computers, internet browsing or company emails may cause considerable harm to
the company or other third parties, as well as the computer systems themselves
and their users. If in doubt, please refer to the Company’s IT Manager.

 

2. We would like to clarify that the Company does not forbid private use of the
computer made available to you for work purpose or the office internet
connection, within reasonable bounds, and while always maintaining
confidentiality, without derogating from work requirements and subject to
Section 1 above. Nonetheless, it is important to clarify that due to the nature
of the Company computer systems, network operational maintenance requirements,
as well as for the implementation of this Section 2, the Company may block
certain websites from access, and the Company’s IT Manager may access any
computer on the Company’s network, and accordingly, any information found on
your computer may be exposed to the Company’s IT Manager and your superiors.

 

3. In case that the company provides you with an e-mail account for the
services, it is exclusively for professional use as required within the scope of
your duties relating to providing services and/or position in the Company.
Therefore, the Company shall be entitled to monitor and conduct surveillance of
the communicated data in any such professional mailbox. You are aware, and
hereby consent that the Company shall be permitted to access the contents of
such mailbox, should an urgent professional need arise or in case there is grave
concern or reasonable grounds for concern regarding activity which is illegal or
harmful to the Company or any third party (including violation of the terms
above), or in any other case in accordance with the law. Such monitoring shall
be conducted proportionally, in adherence to the goals as stated above, and the
information, if aggregated, shall be stored solely for the period of time
required for the purposes as stated above. The monitored information, if and any
as such, shall not be transferred to any third party, excluding the security and
support service provider of the Company’s computer systems, any security and
support service provider which shall replace it in the future, or in accordance
with the law, subject to the aforementioned. Accordingly, any information found
in the professional electronic mailbox may be accessible to the Company, and as
such it should be taken into account that any private use of the professional
mailbox should be avoided. At the expiration of your engagement with the
Company, any private correspondence saved in the professional mailbox must be
removed (if any such correspondence exists despite the above) and any
information found in the professional mailbox (which should contain solely
professional correspondence) shall be exposed to the relevant parties in the
Company. If you wish to do so, you may make private use of electronic mail
correspondence using a private and external mail service (such as gmail), with
which you may send and receive private correspondence which will not be exposed
to the Company, and so long as such use is made reasonably and in adherence to
the Company policy as stated above.

 

4. It is also clarified that the Company may allow other employees, consultants
and other third parties and use the personal laptop / laptop that is given to
you for your services. Since the computer, e-mail, corporate network and
internet connection are provided for professional purposes only, the Company has
the right to disconnect you from such systems at its sole discretion at any
time. Without prejudice to the foregoing, it is prohibited to leave these tools
and / or to give access to any of these tools without supervision and / or
contrary to the Company’s policy. In any case where there is a concern that
another party, other than you, has access to these tools (for example, in the
event of password disclosure, theft and / or loss), contact the computer
administrator immediately.

 



 



2 All terms not defined herein shall have the meaning ascribed to them in the
Service Agreement.

 



 14 

 

 

5. In addition, you are to avoid using the Internet in general and social
networks in particular in a manner that is likely to create the impression that
your private use of the social networks is on behalf of the Company and/or or in
its name. Thus, for example, it is forbidden to upload pictures or other
information connected to the Company or the Company’s events or the Company’s
employees, or make use of the Company’s name or any insignia in a manner that
indicates that your publication is an official publication of the Company, as
opposed to your private publication, upon your own authority. In any event of
doubt, you may contact the IT Manager with any questions.

 

6. For the avoidance of any doubt, the Company’s IT Manager, anyone acting on
your behalf, and any other person who has access to the e-mail, computer and the
various folders, are to refrain from any use at all of the information therein,
including its publication or any other personal use, beyond the purposes
delineated in this policy, and to keep this information in strictest confidence.

 

7. It is preferable, that during your absence from work, for whatever reason,
you leave an orderly “out of office” email message with the date of your return
and a referral to whomever is substituting for you during the period of your
absence.

 

8. You undertake that, at the termination of your engagement, you transfer the
content of the computer and your email account, as is, to the IT Manager. If you
wish to delete personal and private files or to remove them from the computer –
this shall be done only with the approval of and in coordination with the IT
Manager.

 

9. After termination of your engagement, the Company, by means of the direct
supervisor and IT Manager, shall be entitled to access your computer, email
account and folders.

 

10. You are required to keep current regarding the Company’s policy of computer
use as will be updated from time to time.

 

I hereby read and declare I read this Appendix B, understood its provisions and
agree thereto.

 

/s/ Noam Danenberg   Date: 8-20-18       Consulting Company    

 

I hereby confirm that I, Mr. Danenberg, have read this Agreement, understood its
terms and agree to be personally bound by all its terms and provisions.

 

/s/ Noam Danenberg   Date: 8-20-18

 

 15 

 

 

Appendix C – CONFIDENTIALITY AND NON-COMPETE AGREEMENT

 

This CONFIDENTIALITY AND NON-COMPETE AGREEMENT (this “Agreement”) dated as of
August 20, 2018 (the “Effective Date”) among Wize Pharma Ltd. (Registration
Number 520033259), an Israel limited liability company with offices at Hanagar
24, PO Box 6653 Hod Hasharon, Israel (the “Company”), N. Danenberg Holdings
(2000) Ltd. (Registration Number 512950981), an Israel limited liability Company
having its principal place of business at Borochov 4, Hod- Hasharon, Israel (the
“Consulting Company”) and Noam Dannenber, an individual residing at Borochov 4,
Hod- Hasharon, Israel (“Mr. Danenberg”).

 

WHEREAS, the Company engages the Consulting Company to provide certain services
exclusively through Mr. Danenberg, and the Consulting Company accepts such
engagement; and

 

WHEREAS, it is critical for the Company to preserve and protect its Confidential
Information (as defined below), its rights in Inventions (as defined below) and
in all related intellectual property rights, and Consulting Company and Mr.
Danenberg (the “Consulting Parties”) are entering into this Undertaking as a
condition to consulting agreement with the Company.

 

NOW, THEREFORE, in consideration of the mutual promises and herein, the
Consulting Parties agree as follows:

References herein to the term “Company” shall include any of the Company’s
direct or indirect parent, subsidiary and affiliates companies, and their
respective successors and assigns.

 

The Consulting Parties agree that during the Term of the Engagement and
thereafter, the Consulting Parties shall maintain in complete confidence any
matters that relate to the Company, its affairs or business, including regarding
the terms and conditions of it engagement, and that it shall not harm its
goodwill or reputation, and it agrees to the provisions of the confidentiality,
non-competition, non-solicitation and intellectual property clauses as specified
below.

 

For avoidance of any doubt, it is hereby clarified that the Consulting Parties’
obligations and representations and the Company’s rights under this Agreement
shall apply retroactively as of the commencement of the parties’ engagement,
regardless of the Effective Date.

 

The Consulting Parties’ obligations under this Agreement derive from the
services provided by the Consulting Parties to the Company, along with all
matters connected therewith, and the terms and conditions of the Consulting
Parties engagement pursuant to the Service Agreement, including its compensation
and benefits, have been determined in part, inter alia, in consideration of this
undertaking and constitute sufficient consideration for the Consulting Parties
obligations hereunder.

 

1.Confidentiality

 

1.1The Consulting Parties undertake to maintain the Confidential Information (as
defined below) of the Company during the Term of Engagement and after the
termination of such, for any reason.

 

1.2Without derogating from the generality of the foregoing, the Consulting
Parties hereby agree to not, directly or indirectly, disclose or transfer to any
person or entity, at any time, either during or subsequent to its engagement
with the Company, any trade secrets or other confidential information, whether
patentable or not, of the Company, including but not limited to, any (i)
processes, formulas, trade secrets, innovations, inventions, discoveries,
improvements, research or development and test results, survey, specifications,
data and know-how; (ii) marketing plans, business plans, strategies, forecasts,
unpublished financial information, budgets, projections, product plans and
pricing; (iii) personnel information, including organizational structure,
salary, and qualifications of employees; (iv) customer and supplier information,
including identities, product sales and purchase history or forecasts and
agreements; and (v) any other information which is not known to the public
(collectively, “Confidential Information”), of which the Consulting Parties are
or become informed or aware of during the Term of Engagement, whether or not
developed by the Consulting Parties or any one on their behalf.

 



 16 

 

 

1.3The Consulting Parties undertake not to directly or indirectly give or
transfer, directly or indirectly, to any person or entity, any material, raw
material, product, part of a product, model, document or other information
storage media, or any photocopied, printed or duplicated object containing any
or all of the Confidential Information.

 

1.4The Consulting Parties undertake that the Company may receive from third
parties confidential or proprietary information (“Third Party Information”)
subject to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. During the term of
the Consulting Parties’ relationship with the Company, and thereafter, the
Consulting Parties will hold Third Party Information in the strictest confidence
and will not disclose to anyone (other than Company personnel who need to know
such information in connection with their work for the Company) or use, except
solely for the purpose of and in connection with his work for the Company, Third
Party Information unless expressly authorized by the Company in writing.

 

1.5During the Term of Engagement with the Company the Consulting Parties shall
not improperly use or disclose any confidential information or trade secrets, if
any, of any former employer or any other person to whom the Consulting Parties
have an obligation of confidentiality, and the Consulting Parties have not and
will not bring onto the premises of the Company any unpublished documents or any
property belonging to any former employer or any other person to whom the
Consulting Parties have an obligation of confidentiality unless consented to in
writing by that former employer or person.

 

1.6In the event the Consulting Parties breach any of their obligations herein,
the Consulting Parties shall be liable to compensate the Company in respect of
all damages or expenses incurred by the Company as a result of such breach,
including trial costs and legal fees and statutory VAT, without derogating from
any other relief or remedy available to the Company by virtue of any law.

 

2. Non-Competition/ Non-Solicitation

 

The Consulting Parties undertake that during the Term of Engagement with the
Company and for a period of 6 months following the Termination of Engagement:

 

2.1The Consulting Parties shall not, anywhere in the world, do business, as an
employee, independent contractor, consultant or otherwise, and shall not
directly or indirectly participate in or accept any position, proposal or job
offer that may directly or indirectly compete with or harm the Company, in the
field of ophthalmology (the “Competitive Occupation”).

 

2.2Without derogating from the generality of the foregoing, the Consulting
Parties undertake not to maintain any business relations of any type whatsoever,
including a proposal to conduct business relations, directly or indirectly, with
any of the Company’s customers, suppliers or agents, including customers,
suppliers or agents with whom the Company conducted negotiations towards an
agreement at the time of the termination of its engagement with the Company or
prior thereto.

 



 17 

 

 

2.3In addition, the Consulting Parties undertake not to approach, solicit or
recruit any employee of the Company or any consultant, service provider, agent,
distributor, customer or supplier of the Company, to terminate, reduce or modify
the scope of such person’s engagement with the Company.

 

2.4The foregoing shall apply irrespective of whether the Competitive Occupation
is carried out by the Consulting Company alone or in cooperation with others and
shall apply to the participation of the Consulting Company in a Competitive
Occupation, whether as a controlling shareholder or as an interested party.

 

3 Intellectual Property, Copyright and Patents

 

3.1The Consulting Parties hereby acknowledge and agree that the Company
exclusively owns and shall own all right, title and interest in and to any work,
products, processes, materials, inventions, texts, algorithms, designs,
sketches, ideas or discoveries, all derivatives, enhancements or improvements
thereof and any and all Intellectual Property Rights associated therewith,
created, conceived made or discovered by the Consulting Parties (whether solely
or jointly with others) during the term of engagement; or in connection
therewith; or in connection with the Company, its business (actual or
contemplated), products, technology or know how (including during the period
prior to commencement of engagement and prior to incorporation of the Company)
(“Company IPR”). “Intellectual Property Rights” means all worldwide (a) patents,
patent applications, designs and patent rights; (b) rights associated with works
of authorship, including, but not limited to, copyrights, copyrights
applications, copyrights restrictions, mask work rights, mask work applications
and mask work registrations; (c) rights relating to the protection of trade
secrets and confidential information; (d) moral rights, trademarks, service
marks, logos, domain names, trade dress and goodwill; (e) rights analogous to
those set forth herein and any other proprietary rights relating to intangible
property including ideas; and (f) divisions, continuations, renewals, reissues
and extensions of the foregoing (as applicable) now existing or hereafter filed,
issued, or acquired.

 

3.2The Consulting Parties acknowledge and agree that all Company IPR and all
modifications, derivatives and enhancements thereof belong to, and shall be the
sole property of, the Company (or its designees) upon creation thereof. The
Consulting Parties hereby irrevocably assign to the Company or its designee and
shall assign all right, title and interest the Consulting Parties may have or
may acquire in and to Company IPR upon its creation. The Consulting Parties
acknowledge and agree that no rights relating to any Company IPR are reserved to
Consulting Company.

 

The Consulting Parties will assist the Company, upon Company’s first request, to
obtain, and from time to time enforce, any Company IPR worldwide, including
without limitation,  executing, verifying  and delivering such documents and
performing such other acts as the Company may reasonably request for use in
applying for, obtaining, perfecting, evidencing, sustaining and enforcing such
Company IPR. Such obligation shall remain in effect beyond the termination of
the Consulting Parties’ relationship with the Company, all for no additional
consideration, provided that the Consulting Parties shall not be required to
bear any expenses as a result of such assignment. In the event the Company is
unable for any reason, after reasonable effort, to secure the Consulting Parties
signatures on any document required, the Consulting Parties hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
its agent and attorney in fact to act for and on its behalf to further the above
purposes.   

  



 18 

 

 

3.3The Consulting Parties irrevocably confirm that the consideration explicitly
set forth in the Service Agreement between the Consulting Parties and the
Company is inclusive of any and all rights for compensation that may arise in
connection with the Company IPR under applicable law and the Consulting Parties
irrevocably waive any legal right he may have in connection with the Company
IPR, including without limitation any right, moral rights or right to claim
royalties or any other additional consideration from the Company with regard to
the assigned Company IPR, including without limitation, in respect of Section
134 of the Patent Law 5727-1967 or other applicable laws. The foregoing waiver
relates to any claims or demands whatsoever, whether in the present, past or
future, and whether under contract or other legal or equitable theory.

 

3.4The Consulting Parties represent and warrant that upon execution hereof, it
has not created and does not have any right, title or interest in and to any
Intellectual Property Rights related, similar to and/or required for Company’s
business, products or Intellectual Property Rights (“Prior Inventions”). The
Consulting Parties undertake to not incorporate any Prior Inventions or third
party’s Intellectual Property Rights (including of a former employer) in any
Company IPR.

 

3.5The Consulting Parties undertake to immediately inform and deliver IN WRITING
to the Company, written notice of any Company IPR conceived or invented by it or
personnel of the Company or its successors who are subordinate to it,
immediately upon the discovery thereof.

 

3.6The Consulting Parties obligations pursuant to this Section 3 shall survive
the termination of engagement with the Company or its successors and assigns
with respect to inventions conceived by Consulting Company during the term of
its engagement or as a result of its engagement with the Company.

 

4. The Consulting Parties acknowledge that the restricted period of time and
geographical are as specified hereunder are reasonable, in view of his position
and the nature of the business in which the Company is engaged, the Consulting
Company’s knowledge of the Company’s business and the compensation he receives.
Notwithstanding anything contained herein to the contrary, if the period of time
or the geographical area specified herein should be determined to be
unreasonable in any judicial proceeding, then the period of time and area of the
restriction shall be reduced so that this Undertaking may be enforced in such
area and during such period of time as shall be determined to be reasonable by
such judicial proceeding. The Consulting Parties acknowledge that the
compensation and benefits granted to it by the Company under the Service
Agreement were determined, inter alia, in consideration for his obligations
under this Undertaking.

 

5. This Agreement and all rights and duties of the parties hereunder shall be
exclusively governed by and interpreted in accordance with the laws of the State
of Israel. The competent courts of the State of Israel, Tel Aviv Jaffa district,
shall have the exclusive jurisdiction over the parties with regard to this
Undertaking, its execution, interpretation and performance.

 

6. Capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed to them in the Service Agreement.

 

7. This Undertaking is the entire agreement between the parties with respect to
the subject matter hereof, and supersedes all prior understandings, agreements
and discussions between them, oral or written.

  

[Signature page follows]

 

 19 

 

 

IN WITNESS WHEREOF THE PARTIES HAVE SET THEIR HANDS HERETO AS OF THE DATE FIRST
WRITTEN ABOVE:

 

COMPANY:                 WIZE PHARMA LTD.                 Signature:  /s/ Yossi
Keret   Signature:  /s/ Or Eisenberg Name: Yossi Keret   Name: Or Eisenberg
Title: Director   Title: Director

 



CONSULTING PARTIES:         N. DANENBERG HOLDINGS (2000) LTD.        
Signature:  /s/ Noam Danenberg   Name: Noam Danenberg   Title:          
Signature: /s/ Noam Danenberg   Name: Noam Danenberg, in his     Individual
capacity  

  

 

20



 

